Title: Samuel E. Mifflin to Thomas Jefferson, [ca. 27 September 1814]
From: Mifflin, Samuel E.
To: Jefferson, Thomas


          Dear Sirca.  27 Sept. 1814

          I have written a letter addressed to you by the Post. I want to tell you now, Sir who I am in order that you may know how to act in this contest for victory between the different families of the united States of America including Virginia and Pennsylvania since General Thomas  
   + The contest always existed in fact among the Philadelphians who despised Thomas Mifflin without the authority of their God and between the Philadelphians & the Virginians as you yourself must know.
 Mifflin was resident in the latter State and his actions were so minute as to sanctify Virginia in wrath with Pennsylvania Delaware and Maryland. You know that the
			 Virginians are a base people when compared with the noblemen of England or the native born Sons of America of New England for their defiance of the Creator is the contempt of the   Holy of Holies since they, meanly, having it in their power, usurp the different offices under the different governments of the United States of America with the te extensive territory of Louisiana in north America bordering on the Spanish Dominions and on the Pacif Oce and which you have assisted in purchasing to the eternal renown to your (at present) glorified name.
			 But the fact is the intruding quaker families of Philadelphia in Pennsylvania and the families of Virginia even those not quakers many of them comeing up here to Philadelphia on a visit have in their way sanctified the Mifflin family in baseness with the Emlens forever. But this “eternal blazon” must no longer  be. The Mifflin family and the Mifflin name is the greatest (except in your territory of ) in the world as by the authority of the word of God it is testified. The Mifflin family are inspired by the Holy Gost Ghost to protect man from the vanity of the quakers, to protect America from the contempt of Devils.
			 I am the son of Warner Mifflin of the Eastern Shore of Virginia by birth and whose eldest Son by another venter was and is the great nephew of
			 Joseph Galloway who joined the British standard during the American War. That eldest son lives in the State of Delaware at present in Kent County where his father formerly lived and a delightful State it is thereabouts. You know Dover to be the Capital marked on the maps in the centre of the State in Kent County By referring to the maps of the State you will see the Capital Dover marked and a village called Camden about five miles from thence which belonged formerly to my uncle Daniel Mifflin my fathers brother and which during our the American War had that name of Camden attached to it in consequence of his my uncle Daniel Mifflin’s attachment to the British. You know that it’s not equal to Maryland in point of magnitude nor to the State of Virginia in point of magnitude but that the point rights of Property ought to be protected from the vanity of the rich is a question of magnitude but that they ought to be protected from the intrusions of the ignorant and the wicked is a
			 matter of fact. Joseph Galloway was a good man and one who venerated his god. He was born on the Eastern Shore of Maryland and in Delaware he had great nieces who got connected with my father as above stated. He was a good he was a great man having been a member of the first
			 Congress having been a member of the Legislature of Pennsylvania under the British government where his speeches were great & glorious.
          yrsS. E: Mifflin
         